TATE, Justice,
dissenting.
I respectfully dissent on the basis of Assignments of Error Nos. 7, 9, 10, 11, 14, 17, and 19. These assignments represent questions and arguments by the prosecutor improperly summarizing evidentiary facts in the prosecutor’s files and not in evidence, and improperly commenting upon matters not in evidence. The extreme prejudice caused the accused by this repeated prose-cutorial excess was not cured by the court’s admonition to the jury for it to disregard (some of) the improprieties. The accused was denied a fair trial. The conviction should be reversed, and the case remanded for a new trial in accordance with the law.